Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano JP 2016-212191
In regard to claim 1, Kitano teaches an upper side light diffuser sheet to be disposed on a front face side of a prism sheet in a backlight unit of a liquid crystal display device, the upper side light diffuser sheet comprising: a substrate layer 31, and a light diffusion layer 33 overlaid on a front face side of the substrate layer, wherein the light diffusion layer includes a resin matrix (best seen in fig. 5), and resin beads [0051] dispersed in the resin matrix; the resin beads include a first resin bead group having an average particle diameter D50 of 1.9 µm or more and 3.3 µm or less (note: 2µm [0083]), and a second resin bead group having an average particle diameter D50 larger than the average particle diameter D50 of the first resin bead group (note: 5µm [0083]); a mass ratio of the second resin bead group in an entire resin beads is 30% or more and 50% or less (note: 1:1 to 1:10 as described in  [0049]), but lacks the specific teaching of a 2 and smaller than 3.0 g/m2.  
Regarding a coating amount of the light diffusion layer being larger than 1.7 g/m2 and smaller than 3.0 g/m2, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the coating amount of the light diffusion layer being within a range of  1.7 g/m2 to 3.0 g/m2 .  One would have been motivated to make the diffusion layer within this range in order to provide a an optimal diffusion that is sized to meet the particular application (note: size of display and/or desired amount of diffusion/transmissivity while minimizing weight and material waste as known in the art).  
In regard to claim 4, Kitano teaches the second resin bead group has an average particle diameter D50 of 5.0 pm or more and 6.5 pm or less [0085]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Nakashima WO 2017/030101.
In regard to claim 5, Kitano teaches  a backlight unit 21 for a liquid crystal display device 10, the backlight unit comprising a light guide sheet  21 that guides rays of light that enter from an end face to a front face side; a light source 26 that allows an end face of the light guide sheet to be irradiated with rays of light; a prism sheet 30; and an upper side light diffuser sheet  33 (according to claim 1) superposed on a front face side of the prism sheet, but lacks the specific teaching of a lower side light diffuser sheet superposed on a front face side of the light guide sheet wherein the prism sheet is disposed on a front face side of the lower side light diffuser sheet

It would have been obvious to one of ordinary skill in the art at the time of filing to include a lower side diffusion sheet in Kitano such as taught by Nakashima. One of ordinary skill in the art would have been motivated to include an additional diffusion sheet in Kitano in order to optimize light output uniformity as well known in the art. 

Allowable Subject Matter
Claims 2 and 3 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest the invention of claim 1 further comprising  the light diffusion layer has a minimum thickness in a region where the resin beads are not present in the thickness direction of greater than 0 and 1 µm or less or  wherein a mass content of the resin beads in the light diffusion layer is 37% or more and 47% or less.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 20180252848 and US 20120195050 are drawn to relevant optical elements with diffusing means. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131.  The examiner can normally be reached on usually M-F between 8-5 with flexing.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/Primary Examiner, Art Unit 2875